
Exhibit 10.1 
RETIREMENT AGREEMENT


This Retirement Agreement (this “Agreement”) is entered into by and between
Great Plains Energy Incorporated, Kansas City Power & Light Company (“KCP&L”)
and KCP&L Greater Missouri Operations Company (“GMO”) (collectively, the
“Company”), and Michael J. Chesser (the “Executive”) as of May 22, 2012 (the
“Effective Date”).  Each of the Company and the Executive is a “Party”, and
collectively they are the “Parties”.


WHEREAS, the Executive currently serves as Chief Executive Officer and Chairman
of the Board of Directors (the "Board") of the Company;


WHEREAS, the Parties have agreed that the Executive will retire and resign from
his position as Chief Executive Officer of the Company and its subsidiaries
effective at the close of business on May 31, 2012 (the “Retirement Date”); and


WHEREAS, the Parties wish to enter into this Agreement to set forth the terms
and conditions related to the Executive’s retirement.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the Parties hereto
hereby agree as follows:


1.  Executive’s Retirement.  The Executive shall retire and resign from his
position as Chief Executive Officer of the Company and its subsidiaries
effective at the close of business on the Retirement Date, without any further
action required by the Executive or the Company.  Notwithstanding the foregoing,
the Executive shall continue to serve as Chairman of the Board for a period of
time (the “Transition Period”) as determined by the Board.  In addition to the
compensation set forth in Section 2 of this Agreement, the Executive will be
paid his normal salary and benefits through the Retirement Date, less deductions
for applicable withholding and payroll taxes (collectively, "Withholding") and,
within thirty (30) days following the Retirement Date, will be paid all earned
and unpaid salary and any accrued but unused vacation days earned through the
Retirement Date, less Withholding.  The Executive also shall receive such
benefits to which he is otherwise entitled to receive under the Company's
employee benefit plans and programs in accordance with the terms of such plans
and programs and this Agreement.  Such benefits shall include, but not
necessarily be limited to, vested retirement benefits under the Company's
management pension plan, 401(k) plan, supplemental executive retirement plan,
and nonqualified deferred compensation plan and the letter agreements between
the Company and the Executive dated as of September 10, 2003 and September 16,
2003.


2.      Outstanding Equity and Incentive Compensation Awards; Bonus; Ayco
Services;
Reimbursement.
 
 
(a)  Notwithstanding anything to the contrary in the Company’s Annual Incentive
Plan (the “AIP”), the Executive shall be entitled to a payment due pursuant to
the Executive’s 2012 AIP award in accordance with the terms and conditions of
such award. For purposes of such AIP award, (i) the Executive’s employment with
the Company shall be deemed to have not

 
1 

--------------------------------------------------------------------------------

 

terminated prior to the payment of such award, (ii) the Company shall be deemed
to have achieved the target level of the financial and key business objectives
performance components of the award, and (iii) the Executive shall be deemed to
have achieved the target level of the individual performance component of the
award.  The payment made pursuant to this Section 2(a) shall be made, no later
than March 15, 2013.


(b)  The Executive has received awards of restricted stock (“Restricted Stock
Awards”) and performance shares (“Performance Share Awards”) under the Company’s
Long-Term Incentive Plan (the “LTIP”) that have not vested or been paid.  These
outstanding Restricted Stock Awards and Performance Share Awards shall be
treated as follows:


(i)  All Restricted Stock Awards and Performance Share Awards granted to
Executive in 2012 shall be forfeited by Executive on the Retirement Date.


(ii)  All Restricted Stock Awards subject to a time-based vesting schedule
(i.e., a vesting schedule based solely on the continued employment of the
Executive after the grant date) and granted before 2012 will become fully vested
upon the Retirement Date.


(iii)  All Performance Share Awards subject to a performance-based vesting
schedule (i.e., a vesting schedule based on the achievement of certain
established performance goals) and granted to the Executive before 2012 shall
not be forfeited, but shall continue in full force and effect without proration
as if the Executive’s employment had not terminated prior to the applicable
payment, if at all, of the Performance Share Awards.


(iv)  Except as described above, the Executive’s AIP award, Restricted Stock
Awards and Performance Share Awards shall be subject to the terms and conditions
of the agreements evidencing such awards as well as the AIP and LTIP, as
applicable.


(c)  The Executive shall be paid a bonus of $480,000 within fifteen days of his
Retirement Date in recognition of the Executive's significant contributions to
the Company and as consideration for the Executive's agreement to the releases
given in Section 3 of this Agreement.


(d)  The Parties acknowledge that services will be rendered by The Ayco Company,
L.P. (“Ayco”) to the Executive and paid by the Company, pursuant to the terms of
the agreement dated as of February 16, 2006 between Ayco and the Company, for a
period of one year from his Retirement Date.  The Executive acknowledges that
the value of such services shall continue to be imputed as income to the
Executive.


(e)  In addition, the Executive shall be reimbursed for all reasonable
incidental expenses incurred through the Transition Period related to his
membership and positions with the various clubs and industry and community
organizations (e.g., Greater Kansas City Chamber of Commerce).


(f)  The Executive agrees that except as otherwise provided herein, any and all
Company property in his possession shall be returned on his Retirement Date,
except that during the

 
2 

--------------------------------------------------------------------------------

 

Transition Period, the Executive shall retain and have the use of the
Company-provided cell phone, iPad, and any other similar electronic equipment at
the Company’s expense.  Following the Transition Period, the Executive may
retain his Company-provided cell phone, iPad and all other similar electronic
equipment at no charge, and the Executive shall be solely responsible for any
and all expenses related to such devices.  In addition, following the Transition
Period and after the Company has removed from the Executive’s Company-provided
home computer all Company confidential information, the Executive may retain his
Company-provided home computer at no charge.  However, after the end of the
Transition Period, the Executive shall be responsible at his own expense for
obtaining any necessary licenses for software remaining on said computer.


3.  Releases
 
(a)  In consideration for the payments and other benefits received under this
Agreement, the Executive voluntarily releases and discharges the Company, all of
its affiliates, or all of its subsidiaries and each of their agents, officers,
directors, employees, and former employees (the "Released Parties"), of and from
any and all claims, demands, counterclaims, liabilities, obligations, suits, or
causes of action of any kind or nature whatsoever whether in their personal or
representative capacities, which the Executive may have had, may now have or may
have in the future, arising from or in any way connected with the Executive's
employment by Company and his retirement from Company's employment, or relating
to matters occurring on or before the date hereof. Without limiting in any way
the foregoing, the Executive specifically releases the Released Parties from any
and all claims, demands, counterclaims, liabilities, and obligations, causes of
action or suits arising:
 
 
 
i.
Out of or in any manner related to the employment or retirement of the
Executive, including but not limited to the Executive’s employment offer letter
dated April 7, 2005; or

 
 
 
ii.
Under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e-5; or

 
 
 
iii.
Under the Age Discrimination in Employment Act ("ADEA"), as amended, 29 U.S.C. §
621, et seq., including the provisions of the Older Workers Benefits Protection
Act amendments to the ADEA; or

 
 
 
iv.
Under the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.;
or

 
 
 
v.
Under any and all federal, state or local discrimination statutes, laws,
ordinances, regulations or Executive Orders including but not limited to the
Missouri Human Rights Act, or other applicable state discrimination act; or

 
 
 
vi.
Under Family and Medical Leave Act ("FMLA"), or any comparable state statute; or

 

 
3 

--------------------------------------------------------------------------------

 

 
 
vii.
Under any exception to the employment-at-will doctrine, including any common-law
theory sounding in tort, contract, or public policy; or

 
 
viii.           Under the provisions of any state or local wage and hour law or
ordinance; or
 
 
 
ix.
Under the National Labor Relations Act, as amended, 29 U.S.C. Subsection 141, et
seq.; or

 
 
 
x.
Under any state "service letter" statute, including but not limited to
Missouri's Service Letter Statute, R.S.Mo. 290.140; or

 
 
xi.           Under the Equal Pay Act of 1963, as amended; or
 
 
 
xii.
Under the Employee Retirement Income Security Act of 1974 ("ERISA"), as amended,
except this Section 2 shall not be construed as limiting the Executive's rights
of election or claim for payment of benefits under the Management Pension Plan
or the Employee Savings Plus Plan; or

 
 
 
xiii.
Under Section 806 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A; or

 
 
 
xiv.
Under the Change In Control Severance Agreement dated as of September 1, 2006.

 
 
(b)  Company hereby releases and forever discharges the Executive from any and
all liability, claims, and charges, arising from or in any way connected to his
employment. In addition, this Agreement will not cause the termination of, or
extinguish the Executive's rights under, the Indemnification Agreement dated as
of December 2, 2008, between the Executive and the Company.
 
4.  Tax Matters.  To the extent any payments hereunder are subject to Section
409A of the Internal Revenue Code ("Section 409A"), such payments will be paid
in a manner that will meet the requirements of such section, including
regulations or other guidance issued with respect thereto, such that the payment
will not be subject to the excise tax applicable under such section. Except as
otherwise expressly provided herein, to the extent any expense reimbursement or
the provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Employee incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit. The Executive acknowledges and agrees that he is responsible for all
federal, state, and local income or earnings taxes and the Executive's portion
of any employment taxes due on payments made under this Agreement and arising
under each of the Company's plans and programs.  The Company has no duty to
defend the Executive in any tax-related proceeding brought against, or any
inquiry raised with, the Executive.

 
4 

--------------------------------------------------------------------------------

 

5.  Confidentiality.  The Executive covenants and agrees that all prior
agreements relating to confidentiality of proprietary Company information
("Confidential Information") and trade secrets of which the Executive has gained
knowledge through his employment shall remain in effect and survive this
Agreement. The terms Confidential Information and "trade secrets" shall not be
deemed to include information that is accessible to or otherwise known by the
public.


6.  No Disparagement.  The Parties agree and covenant that they will not
disparage one another for any reason, or make any comments that might be harmful
to the other Party's reputation.


7.  Other Provisions.
 
(a)  The Company has advised the Executive to consult with counsel prior to the
execution of this Agreement, and the Executive and the Company acknowledge that
they have fully read and considered the contents of this Agreement, and that
they have had the opportunity to consult with and receive independent legal
advice from counsel of their choice regarding the advisability hereof. The
Company and the Executive fully, completely, and totally comprehend the
provisions hereof and are in full agreement with each and every one of its
terms, conditions, and provisions.
 
 
(b)  This Agreement shall be construed in accordance with the laws of the State
of Missouri. Any dispute relating to this Agreement shall be brought in an
appropriate Circuit Court of Missouri or the U.S. District Court for the Western
District of Missouri.
 
 
(c)  This Agreement contains the entire agreement between the Executive and the
Company concerning the foregoing matters and no change, modification, or waiver
of any provision hereof will be valid unless in writing and signed by the
Parties to be bound.
 
 
(d)  The provisions of this Agreement are severable, and if any paragraph or
part of any paragraph is found to be unenforceable or inoperable, then other
paragraphs or the remainder of the particular paragraph, whichever applies,
shall remain fully valid and enforceable.
 
 
(e)  Unless otherwise covered by a specific beneficiary designation, in the
event of the Executive’s death, the unpaid balance of the amounts due to the
Executive under this Agreement shall be paid to the Executive’s estate.
 
8.  The Executive acknowledges that he received this document on May 1, 2012,
and that he is legally entitled to consider this Agreement for twenty-one (21)
days before executing this Agreement.  The Executive acknowledges that he may
revoke (cancel) this Agreement within seven (7) days after executing it, by
delivering written notice to Robert H. West, Lead Director of the Board. Unless
revoked by the Executive within seven (7) days after execution, this Agreement
will be final and binding on the eighth (8th) day following the Executive's
execution of this Agreement.

 
5 

--------------------------------------------------------------------------------

 
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT, THAT HE
KNOWS AND UNDERSTANDS THE CONTENTS THEREOF AND THAT HE EXECUTES THE SAME AS HIS
OWN FREE ACT AND DEED.
 
In witness whereof, the Company and the Executive have signed this Agreement as
of the date first above written.
 


Great Plains Energy Incorporated
Executive
Kansas City Power & Light Company
 
KCP&L Greater Missouri Operations Company
         
By: /s/ Terry Bassham
/s/ Michael J. Chesser
       Terry Bassham
       President and Chief Operating Officer
Michael J. Chesser
   






 
6 

--------------------------------------------------------------------------------

 
